FILED
                                                                          United States Court of Appeals
                                         PUBLISH                                  Tenth Circuit

                       UNITED STATES COURT OF APPEALS                             July 18, 2017

                                                                              Elisabeth A. Shumaker
                             FOR THE TENTH CIRCUIT                                Clerk of Court
                         _________________________________

UNITED STATES OF AMERICA,

      Plaintiff - Appellee,

v.                                                             No. 17-1082
                                                      (D.C. No. 1:16-CV-01526-LTB
GEORGE ANTHONY AUTOBEE,                                and 1:05-CR-00054-LTB-1)
                                                                (D. Colo.)
      Defendant - Appellant.
                      _________________________________

                                      ORDER
                         _________________________________

Before PHILLIPS, McKAY, and McHUGH, Circuit Judges.
                   _________________________________


       This matter is before us on Appellant George Autobee’s Unopposed Motion for

14-Day Extension of Time to File Petition for Panel Rehearing.

       Under Federal Rule of Appellate Procedure 40(a)(1), a party may file a petition for

panel rehearing in most cases, including criminal cases, within 14 days after entry of

judgment. But in a civil case, when the United States is a party, the time to petition for

rehearing is 45 days. Fed. R. App. P. 40(a)(1)(B).

       We entered our Order Denying Certificate of Appealability in this 28 U.S.C.

§ 2255 appeal on July 6, 2017. Assuming that the 14-day period applies, Appellant
requests an extension of time to file a petition for panel rehearing from July 20, 2017, to

August 3, 2017.

       There is no question that the United States is a party to the litigation. The question

is only whether a § 2255 proceeding is a civil case for purposes of Rule 40. This court

has not specifically decided this question. At least one of our sister circuits has assumed

that the 45-day period applies. See Kusay v. United States, 62 F.3d 192, 193 (7th Cir.

1995) (noting the extra time to seek rehearing in a § 2255 appeal because it involves civil

litigation to which the United States is a party). We have said that § 2255 proceedings are

civil for purposes of the time to appeal under Federal Rule of Appellate Procedure 4.

United States v. Pinto, 1 F.3d 1069, 1070 (10th Cir. 1993); see also Rules Governing

§ 2255 Proceedings, Rule 11(b) (“Federal Rule of Appellate Procedure 4(a) governs the

time to appeal an order entered under these rules.”); Rule 11(b) advisory committee’s

note to 1979 amendment.1

       We see no sound legal basis to treat a § 2255 proceeding as civil for purposes of

calculating a deadline under one rule of appellate procedure but as criminal for purposes

of calculating a deadline under another rule. Accordingly, we conclude that § 2255

proceedings are civil cases for purposes of Rule 40. As a result, the time to petition for




       1
        The rules governing proceedings in the United States District Courts under 28
U.S.C. § 2255, as approved by the Judicial Conference of the United States, were
prescribed by the United States Supreme Court and transmitted to Congress pursuant to
18 U.S.C. §§ 3771, 3772, and 28 U.S.C. § 2072, by order dated April 26, 1976.
                                              2
rehearing is 45 days and Appellant’s motion is denied as unnecessary.


                                            Entered for the Court



                                            ELISABETH A. SHUMAKER, Clerk




                                           3